NO. 12-20-00162-CV

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

                                                       §       APPEAL FROM THE 123RD
IN THE MATTER OF
                                                       §       JUDICIAL DISTRICT COURT
J.T.D., A JUVENILE
                                                       §       SHELBY COUNTY, TEXAS

                                      MEMORANDUM OPINION
        J.T.D. appeals from an order transferring him to the Texas Department of Criminal
Justice Institutional Division (TDCJ-ID). We will affirm the trial court’s order.


                                               BACKGROUND
        J.T.D. was accused of multiple sexual offenses against a four year old child: Aggravated
Sexual Assault of a Child, Attempted Aggravated Sexual Assault of a Child, Indecency with a
Child (with sexual contact), and Indecency with a Child. On July 12, 2018, the trial court found
that J.T.D. committed the acts of which he was accused, adjudicated him delinquent, and
sentenced him to confinement in the Texas Juvenile Justice Department (TJJD) for a determinate
period of eighteen years. J.T.D. was sixteen years old when he was adjudicated delinquent.
        However, TJJD may not retain custody of a youthful offender beyond his nineteenth
birthday. 1   Accordingly, TJJD recommended “that [J.T.D.] be granted a release to the
supervision of TDCJ-ID [Parole Division] prior to the completion of his three-year minimum
period of confinement to serve the remainder of his 18-year determinate sentence.” J.T.D. had
served approximately twenty two months, plus approximately four months of predetention credit,


        1
           See TEX. HUM. RES. CODE ANN. § 245.151(d), (e) (West 2013). If the juvenile is serving a determinate
sentence, a determination must be made before his nineteenth birthday to either release him under supervision or
transfer him to TDCJ-ID to complete his sentence. Id. § 245.151(e), (West 2013).




                                                       1
and therefore lacked ten months of completing his minimum period of confinement. 2
Consequently, the juvenile court that adjudicated him delinquent was required to conduct a
hearing to determine whether J.T.D. should be released under supervision, as TJJD
recommended, or ordered transferred to TDCJ-ID to serve the remainder of his eighteen year
determinate sentence. 3
        At the release or transfer hearing, the court received into evidence the records from
J.T.D.’s confinement with TJJD. In addition, the court heard the testimony of Alanna Bennett,
court liaison for TJJD, Katherine Brown, the lease manager supervisor at the Gainesville State
School with TJJD, the mother of the victim, and J.T.D. After the hearing, the trial court ordered
that J.T.D. be transferred to the TDCJ-ID to serve the remainder of his determinate sentence.
This appeal followed.


                                           TRANSFER TO TDCJ-ID
        In his sole issue, J.T.D. contends that the trial court abused its discretion by transferring
him to TDCJ-ID.
Standard of Review
        When a juvenile has been adjudicated and committed to TJJD and is subsequently
ordered transferred to TDCJ-ID, we review the trial court’s order for abuse of discretion. In the
Matter of M.C., 502 S.W.3d 852, 854 (Tex. App.—Texarkana 2016, pet. denied); In re J.B.L.,
318 S.W.3d 544, 550 (Tex. App.—Beaumont 2010, pet. denied). In determining whether the
trial court abused its discretion, the reviewing court should examine the entire record to
determine if the trial court acted arbitrarily, unreasonably, or without reference to any guiding
principles or rules. In the Matter of M.C., 502 S.W.3d at 854. The trial court’s decision will be
upheld if the record contains some evidence to support it. Id.
Applicable Law
        In determining whether to release or transfer a juvenile, the trial court may consider the
following:


         2
           If the juvenile has been committed to TJJD for conduct constituting a first degree felony, TJJD is
prohibited from releasing him under supervision without approval of the juvenile court that entered the order of
commitment unless the juvenile has served at least three years of his determinate sentence. Id. § 245.051(c)(2).
        3
            See id. § 244.014 (West Supp. 2020); see also TEX. FAM. CODE ANN. § 54.11(i)(j) (West Supp. 2020).


                                                         2
        1.   The experiences and character of the person before and after commitment to TJJD;
        2.   The nature of the penal offense that the person was found to have committed and the manner
             in which the offense was committed;
        3.   The abilities of the person to contribute to society;
        4.   The protection of the victim of the offense or any member of the victim’s family;
        5.   The recommendations of TJJD and prosecuting attorney;
        6.   The best interest of the person;
        7.   Any other factor relevant to the issue to be decided.



TEX. FAM. CODE ANN. § 54.11(k) (West Supp. 2020). There is no requirement that the trial court
consider all the listed factors, or that evidence be admitted on each factor. In re J.J., 276
S.W.3d 171, 178 (Tex. App.—Austin 2008, pet. denied).
Discussion
        Alanna Bennett testified about J.T.D.’s record during his twenty two months spent with
TJJD.    She outlined twelve disciplinary rule violations including making noise, using foul
language, sharing soap, getting a tattoo, improper phone use, and getting into a fight, all finally
characterized as minor. The fight was initially considered a major violation. However, the other
juvenile was shown to be the aggressor and the Level 11 Panel that reviewed alleged serious rule
violations found no serious violation. TJJD rules prohibit receiving a tattoo because of the fear
of infection. In violation of the rule, J.T.D. had his sister’s name tattooed on his ankle. J.T.D.
also allowed another juvenile the use of his “C-Tel” information so that the other juvenile could
contact an underage girl that J.T.D. knew.
        J.T.D. excelled academically. He gained his high school diploma, becoming the first
person in his biological family to do so. He became certified in spot welding, and completed
OSHA certification.        J.T.D. completed the General Rehabilitation Program gaining Youth
Empowerment Status, the highest level possible.                He satisfactorily completed the Sexual
Behavior Treatment Program. Although not required, he attended and completed Aggression
Replacement Training. He was characterized as accepting full responsibility for his actions, he
appeared remorseful, and seemed to feel empathy for the victim. In two evaluations, J.T.D. was
determined to have a low to moderate risk of re-offending.
        In one place in the records, he is described as showing “social isolation and poor peer
relationships.” But later he is characterized as well liked by the students and a mentor to new
students. He also played on the school football team.




                                                       3
        J.T.D. was an adopted child. His adoptive parents were undergoing a divorce when he
committed the crimes that resulted in his adjudication of delinquency. He enjoyed a positive
relationship with his father. But his father disowned him upon the discovery of the nature of
J.T.D.’s criminal conduct. His father’s whereabouts are presently unknown. His relationship
with his mother was always contentious. She has shown little interest in him, and, although
notified, did not attend the hearing. His biological parents apparently do not live in the United
States. It is clear that J.T.D. lacks any parental support system.
       J.T.D. testified that, if released, he would live with Kingdom Outreach, a halfway house
for grown men in Dallas. Under the strict guidelines that would apply if released, he thought his
time would be filled with work and traveling to and from work. He envisioned someday having
his own welding company. In regard to his crimes, he testified, “I regret it every day that I’ve
been in here . . . I regret that I did my crime, or did this to the victim … I hurt the victim
emotionally, mentally and physically, and I regret it every day.”
       J.T.D.’s history during his twenty two months with TJJD reveal an individual who
excelled and did far more to effect his rehabilitation than was required. He was well liked and a
mentor to others. Despite abandonment by his family, J.T.D. maintains that he “did what he was
supposed to do and tried to make the best of a bad situation.” He clearly has the ability and
desire to contribute to society. It is difficult to believe that J.T.D. will benefit from transfer to
the penitentiary.
       The abhorrent nature of the crimes he committed is the factor that argues most strongly
against his release. The victim still suffers physically and emotionally because of J.T.D.’s
criminal conduct. Although J.T.D. has done well in a structured environment, he lacks a parental
or family support system. There is no other comparable support system waiting if he is released.
His criminal conduct, J.T.D. believed, was at least partially attributable to his family situation
and loneliness. J.T.D. said that the fight in which he was involved was also triggered by family
issues. The State argues that the same triggering events still exist and that J.T.D. remains a
danger to society.
       J.T.D.’s disciplinary record was considered good. But it certainly was not unblemished.
The most troubling aspect of that record was J.T.D.’s accumulation of rule violations toward the
close of his commitment.




                                                  4
         We have considered J.T.D.’s record together with the relevant considerations in the
Juvenile Justice Code. See TEX. FAM. CODE ANN. § 54.11(k). We conclude the trial court did
not abuse its discretion in ordering J.T.D.’s transfer to TDCJ-ID. J.T.D.’s issue is overruled.


                                                   DISPOSITION
         Because we overrule J.T.D.’s sole issue, the judgment of the trial court is affirmed.

                                                                               BILL BASS
                                                                                Justice

Opinion delivered May 12, 2021.
Panel consisted of Worthen, C.J., Neeley, J., and Bass, Retired J., Twelfth Court of Appeals, sitting by assignment.




                                                          5
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                              MAY 12, 2021


                                          NO. 12-20-00162-CV


                          IN THE MATTER OF J.T.D., A JUVENILE


                                Appeal from the 123rd District Court
                           of Shelby County, Texas (Tr.Ct.No. 18NJ645)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Bill Bass, Justice.
                    Panel consisted of Worthen, C.J., Neeley, J., and Bass, Retired, J., Twelfth Court of Appeals,
                    sitting by assignment.




                                                      6